Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment which amends claims 1-2, 8-9, 11-13, 15, 18, 20-22, 26-28, 32-33, 35, 39 and which cancels claims 3-7, 10, 14, 16-17, 23-25, 29-31, 34, 36-38, 40 and newly adds claim 41 is acknowledged and has been entered.
Claims 1-2, 8-9, 11-13, 15, 18, 20-22, 26-28, 32-33, 35, 39 and 41 are pending and will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 8-9, 11-13, 15, 18, 20-21, 26, 28, 33, 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al. (Kidney International, 2010, 78:191-199) in view of Domenyuk et al. (WO2016081941; May 2016, with an earliest filing date of November 2014 corresponding to 62/083060).
With regard to claim 1, Miranda teaches a method for sequencing at least one long microvesicular RNA transcript from a biological sample, wherein the at least one long microvesicular RNA transcript comprises more than 200 nucleotides, the method comprising:
(a) contacting the biological sample with a solid capture surface under conditions sufficient to retain extracellular vesicles comprising at least one long microvesicular RNA transcript from the biological sample on or in the capture surface (p. 198, col. 1 “RT-PCR 
(b) contacting the capture surface with a lysis reagent while the extracellular vesicles are on or in the capture surface, thereby releasing the at least one long microvesicular RNA transcript from the capture surface and producing a homogenate (p. 197, materials and methods, including the sections which include “urine pre-processing” heading, “microvesicular isolation by ultracentrifugation” heading, “removal of extraneous nucleic acids” heading, microvesicle isolation using filtration concentrators and “nucleic acid extraction and lysis” headings, where human urine is centrifuged then followed with ultracentrifugation; further, col. 2 of p. 197 teaches “pre-processed urine… was added to the filtration concentrator and centrifuged” and that “the isolated microvesicles were then subjected to RNAse I and/or DNase digestion”); 
(c) extracting the at least one long microvesicular RNA transcript (Fig 6, where the length of extracted RNA is listed on the graphs and includes up to 4000 or 5000 nt);
(d) reverse transcribing the extracted at least one long microvesicular RNA transcript into cDNA (p. 199, “real-time PCR analysis of mouse studies” heading, where RNA extracted from mouse urinary microvesicles); 
 (f) selectively removing ribosomal RNA or RNA sequences from the double- stranded DNA library (p. 197, “removal of extraneous nucleic acids” heading, where the microvesicle pellet is digested with RNAse).  
With regard to claim 2, Miranda teaches a method of claim 1, further comprising before or after step (c), pretreating the homogenate or the extracted at least one long microvesicular RNA transcript with DNase, wherein the DNase is DNase I or modified DNase I (p. 197, 
With regard to claim 8, Miranda teaches a method of claim 1, wherein the step of selectively removing ribosomal DNA or RNA sequences from the double-stranded DNA library comprises using enzymatic reagents RNase H, restriction enzyme digest, hybridization-based biotinylated probe enrichment and streptavidin conjugated paramagnetic beads, or any combination thereof (p. 197, “removal of extraneous nucleic acids” heading, where the microvesicle pellet is digested with RNAse).  
With regard to claim 9, Miranda teaches a method of claim 1, Miranda wherein the step of selectively enriching for nucleic acid sequences from the double-stranded DNA library comprises using PCR-based approaches, complementary oligonucleotides, hybridization-based biotinylated probe enrichment and streptavidin conjugated paramagnetic beads, or any combination thereof (p. 199, “real-time PCR analysis of mouse studies” heading, where RNA extracted from mouse urinary microvesicles).  
With regard to claim 11, Miranda teaches a method of claim 1, wherein the at least one long microvesicular RNA transcript comprises more than 300 nucleotides, or more than 500 nucleotides (Fig 6, where the length of extracted RNA is listed on the graphs and includes up to 4000 or 5000 nt).  
With regard to claim 12, Miranda teaches a method of claim 1, wherein the biological sample has a volume of about 0.5 mL to about 20 mL, about 0.5 mL to about 10 mL, about 0.5 mL to about 5 mL, about 0.5 mL to about 4 mL, or about 0.5 mL to about 2 mL (p. 197, col. 1 “Urine pre-processing” heading, where the sample is 25 mL).  

With regard to claim 15, Miranda teaches a method of claim 1, wherein the solid capture surface comprises a membrane or a bead (p. 197, materials and methods, where the solid capture is a filtration membrane).  
With regard to claim 18, Miranda teaches a method of claim 1, wherein the solid capture surface comprises more than one membrane, at least two membranes, or at least three membranes (p. 197, materials and methods, where the solid capture is a filtration membrane).  
With regard to claim 28, Miranda teaches a method of claim claim 1, wherein step (4) (c) further comprises performing an enzymatic digestion, performing a proteinase digestion, performing a digestion using DNase, performing a digestion using RNase or any combination thereof (p. 197, “removal of extraneous nucleic acids” heading, where the microvesicle pellet is digested with RNAse).  
With regard to claim 33, Miranda teaches a method of claim 1 wherein step (a) further comprises filtering the biological sample (p. 197, materials and methods, where the solid capture is a filtration membrane).  
With regard to claim 35, Miranda teaches a method of claim 1, wherein step (b) further comprises washing the capture surface after contacting the biological sample with the capture 
With regard to claim 41, Miranda teaches a method of claim 1, wherein after step (e), the double-stranded DNA library is amplified (p. 197, materials and methods, where the “urine pre-processing” method includes amplification).
Regarding claim 1, while Miranda teaches many of the steps of the method, Miranda does not particularly teach a method of constructing a double-stranded DNA library from reverse transcribed cDNA,
With regard to claim 1, Domenyuk teaches a method comprising
(e) constructing a double-stranded DNA library from the reverse-transcribed cDNA (paragraph 80 and 319, for example, where a library of transcribed RNA or oligonucleotide probes is constructed); 
(g) selectively enriching for nucleic acid sequences from the double- stranded DNA library (paragraph 80 and 319, for example, where a library of transcribed RNA or oligonucleotide probes is constructed; Example 15, which includes steps of enrichment and sequencing from a library); and
(h) sequencing the selectively enriched nucleic acid sequences from the double- stranded DNA library, thereby sequencing the at least one long microvesicular RNA transcript (paragraph 80 and 319, for example, where a library of transcribed RNA or oligonucleotide probes is constructed; Example 15, which includes steps of enrichment and sequencing from a library).
With regard to claim 20, Domenyuk teaches a method of claim claim 1, wherein the solid capture surface is magnetic (Example 15, paragraph 665, where magnetic beads are included).  

With regard to claim 26, Domenyuk teaches a method of claim claim 1, wherein the solid capture surface comprises an IEX bead having a high ratio of bead charge to exposed surface (paragraph 209, where ion exchange chromatography can be used).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Miranda to include the additional steps of library construction, enrichment and sequencing as taught by Domenyuk to arrive at the claimed invention with a reasonable expectation for success.  Miranda is focused on isolation of microvesicles from urine and characterizing the isolated nucleic acids to determine and establish the most efficient and effective methods for isolation.  Domenyuk is focused on aptamer binding to microvesicles “which are useful as therapeutics in and diagnostics of cancer and/or other diseases or disorders in which microvesicles are implicated” (paragraph 5).  Further, Domenyuk teaches “A vesicle or a population of vesicles may be isolated, purified, concentrated or otherwise enriched prior to and/or during analysis. Unless otherwise specified, the terms "purified," "isolated," or similar as used herein in reference to vesicles or biomarker components are intended to include partial or complete purification or isolation of such components from a cell or organism” (paragraph 206).  Domenyuk also teaches “An enriched population of vesicles can be obtained from a biological sample. For example, vesicles may be concentrated or isolated from a biological sample using size exclusion chromatography, density gradient centrifugation, differential centrifugation, nanomembrane ultrafiltration, immunoabsorbent capture, affinity purification, microfluidic separation, or combinations thereof” (paragraph 208). Therefore, one of .

Claims 22, 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al. (Kidney International, 2010, 78:191-199) in view of Domenyuk et al. (WO2016081941; May 2016, with an earliest filing date of November 2014 corresponding to 62/083060) as applied to claims 1-2, 8-9, 11-13, 15, 18, 20-21, 26, 28, 33, 35 and 41 above, and further in view of Sukhishvili et al. (Macromolecules, 2006, 39(26):8873-8881).
With regard to claim 22, Sukhishvili teaches a method of claim claim 1, wherein the solid capture surface is functionalized with quaternary ammonium, quaternary amine, sulfate, sulfonate, tertiary amine, or any combination thereof (Abstract).  
With regard to claim 27, Sukhishvili teaches a method of claim claim 1, wherein step (d- (c) further comprises adding protein precipitation buffer to the homogenate prior to extraction of, the at least one long microvesicular RNA transcript (p. 8875, col. 2, where proteins are precipitated as part of a polyelectrolyte multilayers).  
With regard to claim 32, Sukhishvili teaches a method of claim 1, wherein step (4) (c) further comprises adding a protein precipitation buffer, wherein the protein precipitation buffer 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Miranda and Domenyuk to include the .

39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al. (Kidney International, 2010, 78:191-199) in view of Domenyuk et al. (WO2016081941; May 2016, with an earliest filing date of November 2014 corresponding to 62/083060) as applied to claims 1-2, 8-9, 11-13, 15, 18, 20-21, 26, 28, 33, 35 and 41 above, and further in view of Trejo-Becerril et al. (PLoS One, 2012, 7(12):e52754, p.1-12).
With regard to claim 39, Trejo-Becerril teaches a method of claim 1, wherein step (4) (c) comprises the addition of isopropanol, sodium acetate, glycogen or any combination thereof (p. 8, col. 1, “DNA sequencing” heading, where isopropanol precipitation is included within the method).    
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of have adjusted the teachings of Miranda and Domenyuk to include the method steps as taught by Trejo-Becerril to include additional reagents which are useful for precipitation to arrive at the claimed invention with a reasonable expectation for success.  Miranda and Domenyuk are focused on analysis of microvesicles and exosomes, which connects the teachings of Trejo-Becerril.  Trejo-Becerril is generally focused on analysis of cancer progression but also teaches the role exosomes play throughout biology.  Particularly, Trejo-Becerril teaches “To verify the origin of the amplified sequence (human or murine), the PCR products were sequenced. PCR amplicons were purified using isopropanol precipitation and then sequenced in both forward and reverse directions from at least two independent amplification products” (p. 8, col. 1).  Each of Miranda, Domenyuk and Trejo-Becerril are focused on methods which include steps of isolation, amplification and sequencing and therefore the guidance of Trejo-Becerril regarding particular steps within a method of sequencing is useful.  Therefore, one of ordinary skill in the art at the time the invention was made would have 
Conclusion
All claims stand rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM